DETAILED ACTION
	This action is responsive to the following communication: the response filed 11/7/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 4, 11, and 18 are cancelled; 1-3, 5-10, 12-17, and 19-20 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norman (US 5,920,501).

Regarding claim 1, Norman discloses a system comprising:
a memory device (3; fig. 3) comprising an open block (16E; fig. 3), the open block (the open block 16E comprises erase blocks 0-7; col. 12 line 54-55) comprising a set of programmed pages (among erase blocks 0-7: blocks 0 and 3-4 are programmed and remains programmed, essentially comprising a set of programmed pages; col. 12 lines 56-57) and a set of erased pages (among erase blocks 0-7: blocks 1-2 and 5-7 are erased and programmed, essentially comprising a set of erased pages after being erased; col. 12 lines 57-65); and
a processing device (External Control; fig. 3), operatively coupled (via controller 129; fig. 3) with the memory device, to perform operations (col. 10 lines 27-35) comprising:
identifying an amount of storage charge loss (SCL) (a count of disturb on other erase blocks, i.e. the programmed blocks 0 and 3-4, identifies an amount of storage charge loss (SCL); col. 8 lines 57-66) that has occurred on an oldest programmed page of the set of programmed pages (i.e. the set of programmed pages essentially comprises a first programmed page that is considered an oldest programmed page);
determining that the amount of SCL (i.e. the count of disturb) that has occurred on the oldest programmed page (i.e. the first programmed page) satisfies a threshold criterion (the count of disturb, i.e. the amount of SCL, is less than a predetermined value, i.e. satisfies a threshold criterion; col. 13 lines 24-26), the threshold criterion corresponding to an acceptable amount of SCL to occur (having the amount of SCL less than the predetermined value is considered an acceptable amount) on the oldest programmed page (i.e. the first programmed page of the programmed blocks 0 and 3-4) and an acceptable amount of charge gain to occur (charge is gained during program/refresh) on one or more pages of the set of erased pages (the set of erased pages have charge gain during program/refresh, and an acceptable amount of charge gain is considered met with successful program/refresh; col. 11 lines 47-52); and
responsive to determining that the amount of SCL that has occurred on the oldest programmed page satisfies the threshold criterion (responsive to the amount of SCL being less than the predetermined value), keeping the open block open for programming (no further action is taken and keeping the open block 16E open for programming of the erased blocks 1-2 and 5-7; col. 13 lines 24-27) the one or more erased pages of the set of erased pages (i.e. the set of erased pages essentially comprises erased pages of the blocks 1-2 and 5-7).

Regarding claim 2, Norman discloses the system, wherein identifying the amount of SCL that has occurred on the oldest programmed page comprises:
scanning the oldest programmed page of the open block (the open block 16E is scanned in an initial read of a refresh operation, including the programmed page; fig. 4); and
determining the amount of SCL that has occurred on the programmed page based on the scanning (col. 14 lines 23-28).

Regarding claim 3, Norman discloses the system, wherein identifying the amount of SCL that has occurred on the oldest programmed page comprises performing at least one of direct threshold voltage measurement, read level calibration, or read sense current (col. 11 lines 9-15, col. 14 lines 23-28).

Regarding claim 5, Norman discloses the system, wherein the oldest programmed page is scanned at a set time frequency since the oldest programmed page was programmed (i.e. block 0 is scanned at a set time frequency such as during an initial read of a refresh operation; col. 13 lines 24-34).

Regarding claim 6, Norman discloses the system, further comprising:
after keeping the open block open, identifying a second amount of SCL that has occurred on the oldest programmed page (another count of disturb after reset of the other erase blocks, i.e. the programmed blocks 0 and 3-4, identifies a second amount of SCL; col. 8 lines 57-66);
determining that the second amount of SCL that has occurred on the oldest programmed page does not satisfy the threshold criterion (the second amount of SCL is found to be equal to the predetermined value, i.e. does not satisfy the threshold criterion; col. 13 lines 27-28); and
responsive to determining that the second amount of SCL that has occurred on the oldest programmed page does not satisfy the threshold criterion (responsive to the second amount of SCL being exceeding the threshold value), abandoning the open block (determined as obsolete; col. 13 lines 30-58).

Regarding claim 7, Norman discloses the system, wherein the operations further comprise opening a new block for programming after abandoning the open block (obsolete blocks are erased, which opens a new block for programming; col. 16 lines 52-55).

Regarding claim 8, Norman discloses a method comprising:
identifying an amount of storage charge loss (SCL) (a count of disturb on other erase blocks, i.e. blocks 0 and 3-4, identifies an amount of storage charge loss (SCL); col. 8 lines 57-66) that has occurred on an oldest programmed page of a set of programmed pages (among erase blocks 0-7: the blocks 0 and 3-4 are programmed and remains programmed, essentially comprising a set of programmed pages including an oldest programmed page; i.e. the set of programmed pages essentially comprises a first programmed page that is considered the oldest programmed page; col. 12 lines 56-57) of an open block (an open block 16E comprises the erase blocks 0-7; col. 12 line 54-55) of a memory device (3; fig. 3), the open block further comprising a set of erased pages (among erase blocks 0-7: blocks 1-2 and 5-7 are erased and programmed, essentially comprising a set of erased pages after being erased; col. 12 lines 57-65);
determining that the amount of SCL that has occurred on the oldest programmed page  satisfies a threshold criterion (the count of disturb, i.e. the amount of SCL, is less than a predetermined value, i.e. satisfies a threshold criterion; col. 13 lines 24-26), the threshold criterion corresponding to an acceptable amount of SCL to occur (having the amount of SCL less than the predetermined value is considered an acceptable amount) on the oldest programmed page (i.e. the first programmed page of the programmed blocks 0 and 3-4) and an acceptable amount of charge gain to occur (charge is gained during program/refresh) on one or more pages of the set of erased pages (the set of erased pages have charge gain during program/refresh, and an acceptable amount of charge gain is considered met with successful program/refresh; col. 11 lines 47-52); and
responsive to determining that the amount of SCL that has occurred on the oldest programmed page satisfies the threshold criterion (responsive to the amount of SCL being less than the predetermined value), keeping the open block open for programming (no further action is taken and keeping the open block 16E open for programming of the erased blocks 1-2 and 5-7; col. 13 lines 24-27) the one or more erased pages of the set of erased pages (i.e. the set of erased pages essentially comprises erased pages of the blocks 1-2 and 5-7).

Regarding claim 9, Norman discloses the method, wherein identifying the amount of SCL that has occurred on the oldest programmed page comprises:
scanning the oldest programmed page (the open block 16E is scanned in an initial read of a refresh operation, including the programmed page; fig. 4); and
determining the amount of SCL that has occurred on the oldest programmed page based on the scanning (col. 14 lines 23-28).

Regarding claim 10, Norman discloses the method, wherein identifying the amount of SCL that has occurred on the oldest programmed page comprises performing at least one of direct threshold voltage measurement, read level calibration, or read sense current (col. 11 lines 9-15, col. 14 lines 23-28).

Regarding claim 12, Norman discloses the method, wherein the oldest programmed page is scanned at a set time frequency since the oldest programmed page was programmed (i.e. block 0 is scanned at a set time frequency such as during an initial read of a refresh operation; col. 13 lines 24-34).

Regarding claim 13, Norman discloses the method, further comprising:
after keeping the open block open, identifying a second amount of SCL that has occurred on the oldest programmed page (another count of disturb after reset of the other erase blocks, i.e. the programmed blocks 0 and 3-4, identifies a second amount of SCL; col. 8 lines 57-66);
determining that the second amount of SCL that has occurred on the oldest programmed page does not satisfy the threshold criterion (the second amount of SCL is found to be equal to the predetermined value, i.e. does not satisfy the threshold criterion; col. 13 lines 27-28); and
responsive to determining that the second amount of SCL that has occurred on the oldest programmed page does not satisfy the threshold criterion (responsive to the second amount of SCL being exceeding the threshold value), abandoning the open block (determined as obsolete; col. 13 lines 30-58).

Regarding claim 14, Norman discloses the method, further comprising opening a new block for programming after abandoning the open block (obsolete blocks are erased, which opens a new block for programming; col. 16 lines 52-55).

Regarding claim 15, Norman discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device (External control; fig. 3), cause the processing device to perform operations (via controller 129; col. 10 lines 27-35) comprising: 
identifying an amount of storage charge loss (SCL) (a count of disturb on other erase blocks, i.e. blocks 0 and 3-4, identifies an amount of storage charge loss (SCL); col. 8 lines 57-66) that has occurred on an oldest programmed page of a set of programmed pages (among erase blocks 0-7: the blocks 0 and 3-4 are programmed and remains programmed, essentially comprising a set of programmed pages including an oldest programmed page; i.e. the set of programmed pages essentially comprises a first programmed page that is considered the oldest programmed page; col. 12 lines 56-57) of an open block (an open block 16E comprises the erase blocks 0-7; col. 12 line 54-55) of a memory device (3; fig. 3), the open block further comprising a set of erased pages (among erase blocks 0-7: blocks 1-2 and 5-7 are erased and programmed, essentially comprising a set of erased pages after being erased; col. 12 lines 57-65);
determining that the amount of SCL that has occurred on the oldest programmed page does not satisfy the threshold criterion (the amount of SCL is found to be equal to the predetermined value, i.e. does not satisfy the threshold criterion; col. 13 lines 27-28), the threshold criterion corresponding to an acceptable amount of SCL to occur (having the amount of SCL less than the predetermined value is considered an acceptable amount) on the oldest programmed page (i.e. the first programmed page of the programmed blocks 0 and 3-4) and an acceptable amount of charge gain to occur (charge is gained during program/refresh) on the set of erased pages (the set of erased pages have charge gain during program/refresh, and an acceptable amount of charge gain is considered met with successful program/refresh; col. 11 lines 47-52);
responsive to determining that the second amount of SCL does not satisfy the threshold criterion (responsive to the second amount of SCL being exceeding the threshold value), abandoning the open block (determined as obsolete; col. 13 lines 30-58).

Regarding claim 16, Norman discloses the non-transitory computer-readable storage medium, wherein identifying the amount of SCL comprises:
scanning the oldest programmed page (the open block 16E is scanned in an initial read of a refresh operation, including the programmed page; fig. 4); and
determining the amount of SCL that has occurred on the oldest programmed page based on the scanning (col. 14 lines 23-28).

Regarding claim 17, Norman discloses the non-transitory computer-readable storage medium, wherein identifying the amount of SCL that has occurred on the oldest programmed page comprises performing at least one of direct threshold voltage measurement, read level calibration, or read sense current (col. 11 lines 9-15, col. 14 lines 23-28).

Regarding claim 19, Norman discloses the non-transitory computer-readable storage medium, wherein the oldest programmed page is scanned at a set time frequency since the oldest programmed page was programmed (i.e. block 0 is scanned at a set time frequency such as during a refresh operation; col. 13 lines 24-34).

Regarding claim 20, Norman discloses the non-transitory computer-readable storage medium, wherein the operations further comprise opening a new block for programming after abandoning the opening block (obsolete blocks are erased, which opens a new block for programming; col. 16 lines 52-55).

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 
The applicant submits that Norman (US 5,920,501) fails to disclose identifying an amount of charge loss (SCL) that has occurred on an oldest programmed page (on page 7 of the response).
The examiner respectfully disagrees with the arguments. Although Norman refers to all  blocks 0 through 7 of decode block 16E as erase blocks (col. 12 line 54), Norman further discloses that all erase blocks 0 through 7 are first programmed (col. 12 lines 56-57) in a sequence of operations performed on the erase blocks 0-7 (col. 12 lines 51-67). Through the sequence of operations, among the erase blocks 0 through 7, blocks 0 and 3-4 are not accessed and therefore remains programmed. Additionally, among the erase blocks 0 through 7, blocks 1-2 and 5-7 are accessed, including being erased (col. 12 lines 57-65). Erasing of blocks 1-2 and 5-7 causes a disturb to other surrounding blocks not being erased (col. 8 lines 57-60), such as the programmed blocks 0 and 3-4. Norman teaches that the disturb causes the surround blocks, i.e. programmed blocks 0 and 3-4, to have charge loss (col. 11 lines 12-15); the charge loss is monitored by tracking a count of the disturb to programmed blocks 0 and 3-4, each time blocks 1-2 and 5-7 are accessed, i.e. erased. As a result, monitoring the disturb of programmed blocks 0 and 3-4 in turn monitors the charge loss on a programmed paged (of the programmed blocks 0 and 3-4), as required by the claims. 
Further, programmed blocks 0 essentially comprises a first programmed page; the first programmed page is considered an oldest programmed page. Monitoring the disturb of the programmed block 0 therefore includes monitoring the disturb for charge loss on the oldest programmed page.

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is (571) 272-2267. The examiner can normally be reached M-F, 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: arrow]                                                                                 Primary Examiner, Art Unit 2824